TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-12-00661-CV



                                     Noel Ischy, Appellant

                                               v.

     M.P. McCammon, McCammon Oil & Gas, Inc., Nosivad Oil, Inc., Van Davison,
  Dawn Davison, Tejon Exploration, Doralex Energy, Inc., Mansefeldt Investment Corp.,
    Fred Harendt, Debbie Harendt, Leffel’s Inc., William R. Guffey, Jimmy Davison,
   Annette Davison, Topaz Exploration Company, Phillip W. Davison, Becky Davison,
      Tonopah Energy, L.C., O.H.B., Inc., Eileen Prat, Dustin Pratt, J.W. King and
                            George Alexander, Appellees


    FROM THE DISTRICT COURT OF CONCHO COUNTY, 119TH JUDICIAL DISTRICT
           NO. 3750, HONORABLE BEN WOODWARD, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Noel Ischy has filed an agreed motion to dismiss his appeal, explaining

that the parties have settled the underlying dispute. We grant the motion and dismiss the appeal.

See Tex. R. App. P. 42.1(a)(1).



                                            __________________________________________

                                            Scott K. Field, Justice

Before Chief Justice Jones, Justices Goodwin and Field

Dismissed on Agreed Motion

Filed: June 27, 2013